Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143673 (“Landesman” or “L”).
Regarding claim 1, L teaches a user terminal equipment (that of fig 6), comprising a first signal transceiving antenna (404 connected to 606), K second signal transceiving antennas (402), and a rotating assembly (that of 304), wherein the first signal transceiving antenna and the K second signal transceiving antennas are disposed on the rotating assembly and configured to be driven to rotate by the rotating assembly (as shown), wherein K is a positive integer (there is at least one antenna in antenna 402); and the first signal transceiving antenna is configured to operate in a first frequency band, the K second signal transceiving antennas are configured to operate in a second frequency band, wherein the first frequency band is different from the second frequency band (the antenna of 304 may have directional or omnidirectional antennas that operate in different bands, as described in 0047 and 0049).
Regarding claim 2, L teaches that the rotating assembly comprises a base (any portion to which the antennas must be mounted), a holder rotatably connected with the base (there must be a holder that is rotatably connected or the base won’t rotate), and a driver (0046 refers to motors and gears); the driver is configured to receive a control signal and drive the holder to rotate relative to the base under control of the control signal (0046 states that 302 controls the direction of the antennas); and the first signal transceiving antenna and the K second signal transceiving antennas are connected to the holder (as they would be in virtue of being connected to the base), and the first signal transceiving antenna is spaced apart from the K second signal transceiving antennas (as shown, the antennas are spaced apart).

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845